WEINFELD, District Judge.
Libelant, a Delaware corporation, sues respondent, a New Jersey corporation, to recover damages to imported automobiles. The claimed damage occurred in the storage area of Pier 1, Boston, Massachusetts.
All the witnesses to be called upon the trial, whether employees of libelant, respondent, the Port Authority which operated the pier, and those of the Railroad Company which leased the pier, reside in or about Boston. There is no claim that a single witness is located in this District. About the only contact with this District is the circumstance that the proctors for libelant maintain offices here. Under section 1404(a) of Title 28, it is “the convenience of parties and witnesses” — and not that of attorneys which is the significant factor.
In the exercise of discretion, the motion for transfer is granted.
Settle order on notice.